Motion for leave to appeal to the Court of Appeals. Motion granted. The court certifies that in its opinion questions of law have arisen which ought to be reviewed by the Court of Appeals and certifies the following questions: (1) Did Mr. Justice Elsworth have jurisdiction to grant without notice an order extending the Wertime Commission? (2) As á matter of law, did service of notices of motion and supporting papers for the appointment of a successor commission as to Rondout Riparian Sections 5 and 6 and for a consolidation of proceedings as to Rondout Riparian Sections 3 and 4, which motions were returnable at Special Term, Albany County, on July 26, 1946, confer exclusive jurisdiction upon such Special Term for the relief sought therein? Heffernan, Brewster, Foster and Lawrence, JJ., concur; Hill, P. J., dissents to the first proposed question upon the ground it would not be decisive of the issues presented on this appeal; and dissents to the submission of the second proposed question upon the ground it assumes the right to relief which the papers do not establish. The question, if one is to be presented, should inquire as to judicial ethics. [See ante, p. 767.]